Order filed February 20, 2014.




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-12-01025-CV
                                  ____________

                        RALPH DOUGLAS, Appellant

                                        V.

  HONORABLE BRADY G. ELLIOTT, THOMAS R. CULVER, III, AND
                 DANIEL R. SKLAR, Appellees


                   On Appeal from the 268th District Court
                           Fort Bend County, Texas
                    Trial Court Cause No. 12-DCV-200383

                                    ORDER

      Ralph Douglas has not complied with Chapter 14 of the Civil Practice and
Remedies Code. Specifically, Ralph Douglas has not filed in this court an affidavit
or declaration identifying each action, other than an action under the Family Code,
previously brought by him and in which he was not represented by an attorney. See
Tex. Civ. Prac. & Rem. Code § 14.004. This court will consider dismissal of this
appeal on its own motion for failure to comply with Chapter 14 unless any party

                                        1
files a response on or before March 3, 2014, showing meritorious grounds for
continuing the appeal. See Douglas v. Moffett, 14-12-00321-CV, — S.W.3d —,
2013 WL 6237255, at *4 (Tex. App.—Houston [14th Dist.] Dec. 3, 2013, no pet.
h.); Douglas v. Turner, No. 10-13-00031-CV, — S.W.3d —, 2013 WL 2245653, at
*1 (Tex. App.—Waco May 9, 2013, no pet.). Ralph Douglas is instructed that,
should he file the requisite affidavit or declaration, he shall identify “each action”
required by Chapter 14, including all appeals and original proceedings brought by
him and in which he was not represented by an attorney. See Tex. Civ. Prac. &
Rem. Code § 14.002 (scope of Chapter 14 includes every “action, including an
appeal or original proceeding,” brought by an inmate in which the inmate files an
affidavit or unsworn declaration of inability to pay costs). Ralph Douglas is further
instructed that the affidavit or declaration must be accompanied by a certified copy
of his inmate trust account. See id. § 14.004(c).



                                                    PER CURIAM

Panel consists of Justices Boyce, Christopher, and Brown.




                                          2